Citation Nr: 0513637	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-00 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to October 1942, and with the Recognized 
Guerillas from October 1944 to July 1945.  He was a prisoner 
of war (POW) from April 1942 to September 1942.  He died in 
March 1981; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for cause of the veterans death, finding that the appellant 
had not submitted new and material evidence to reopen her 
claim.

The appellant did not submit the Appeals Hearing Option Form 
that was attached to her VA Form 9 to indicate whether or not 
she desired a personal hearing.  In May 2004, the RO notified 
the appellant of this omission and sent her another hearing 
option form; however, she never responded.  Therefore, the 
Board finds that the appellant did not desire a personal 
hearing.


FINDINGS OF FACT

1.  In May 1999, the RO denied the claim of service 
connection for cause of death on the basis that the appellant 
had not submitted new and material evidence to reopen her 
claim.  The appellant was notified of her appellate rights; 
but she did not file an appeal.

2.  Evidence received since the May 1999 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for cause of death.


CONCLUSION OF LAW

1.  The May 1999 RO decision denying the claim of service 
connection for cause of death is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §  3.156 (2004).

2.  The evidence received subsequent to the May 1999 RO 
decision is not new and material, and the claim of service 
connection for cause of death remains closed.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

I.  Duty to notify

The RO provided the appellant with a copy of the appealed 
February 2003 rating decision, an August 2003 statement of 
the case (SOC), and a February 2004 supplemental statement of 
the case (SSOC) that discussed the pertinent evidence, and 
the laws and regulations related to reopening a claim for 
service connection for cause of death based on new and 
material evidence.  These documents essentially notified the 
appellant of the evidence needed to prevail on her claim.

In addition, in a November 2003 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim, 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in November 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a February 2003 rating decision, the RO found 
that the appellant had not submitted new and material 
evidence to reopen her claim of service connection for cause 
of death.  In November 2003, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate her claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in November 2003 was not given prior 
to the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the appellant has been 
satisfied.

II.  Duty to Assist

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, a March 1980 death certificate, certifications from 
private hospitals and the Veterans Memorial Medical Center 
(VMMC), affidavits executed by the veteran's service 
comrades, the appellant, and the Municipal Health Director, 
and December 1980 hospital treatment records.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical opinion is necessary when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence, which indicates 
that the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

While the record shows the veteran died of pneumonia, a 
urinary tract infection, and prostatic cancer, as discussed 
below, there is no evidence that these conditions were 
incurred in or aggravated by service.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that the appellant be afforded a medical opinion 
regarding this matter.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide a medical 
examination absent a showing of a causal connection between 
the disability and service).  In this regard, there is no 
reasonable possibility that a VA medical opinion would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue of reopening a 
claim of service connection based on new and material 
evidence is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

The RO originally denied service connection for cause of 
death in August 1990, on the basis that there was no evidence 
that the cause of the veteran's death was related to service.  
The appellant did not perfect her appeal, and this decision 
became final.  38 U.S.C.A. § 7105.  

The appellant subsequently submitted numerous correspondence 
from March 1997 to December 1998, asserting entitlement to 
service connection for cause of the veteran's death.  The RO 
notified the appellant in VA letters dated in November 1997 
and July 1998 that the previous August 1990 denial was 
continued, as the appellant's letters did not include any 
evidence to support her contentions.  

In April 1999, the appellant submitted additional evidence, 
and the RO accepted this as a claim to reopen service 
connection for cause of death based on new and material 
evidence.  The evidence considered at that time included 
service medical records, a March 1980 death certificate, 
certifications from private hospitals, and Veterans Memorial 
Medical Center (VMMC) treatment records.

The death certificate shows that the veteran died in March 
1981 from pneumonia with a urinary tract infection.  
Prostatic cancer with metastasis also was listed a 
contributing factor.  Private medical certifications dated in 
September 1953, December 1977, and January 1991 show 
treatment for diseases that were not shown on the death 
certificate.  An April 1978 VMMC record shows a retropubic 
prostatectomy was performed.  It also was noted that the 
veteran had nodular hyperplasia, prostate.  An undated 
medical certification shows treatment in March 1979 for 
pneumonia with concomitant urinary tract infection.  A 
September 1980 VMMC record shows treatment for a urinary 
tract infection.  

In May 1999, the RO denied the appellant's claim to reopen 
entitlement to service connection for cause of death, on the 
basis that she had not submitted new and material evidence to 
support her claim.  The appellant submitted correspondence 
from June 1999 to March 2000 reasserting entitlement to 
service connection for cause of death.  The RO notified the 
appellant in January 2000 and April 2000 that this 
correspondence was not considered a valid notice of 
disagreement, as she had not expressed a desire to contest 
the May 1999 rating decision.  See 38 C.F.R. § 20.201.  The 
RO also notified the appellant that if she did not file a 
notice of disagreement within one year from the date of 
notice of the previous rating decision, it would become 
final.  However, the appellant failed to submit a timely 
notice of disagreement, and the May 1999 decision became 
final.  38 U.S.C.A. § 7105.

The appellant continued to submit correspondence from 
February 2001 to August 2001.  The RO notified the appellant 
of the evidence necessary to reopen her claim in October 
2001, but continued its previous denials in a March 2002 
letter, on the basis that the appellant was not submitting 
any evidence to support her assertions.  In January 2003, the 
appellant submitted additional evidence, which was accepted 
as an application to reopen her service-connection claim for 
cause of the veteran's death.  Evidence submitted at that 
time included affidavits executed by the veteran's service 
comrades and the appellant, and December 1980 private 
clinical records.  She later submitted a duplicate copy of 
the December 1977 medical certification, and an affidavit 
from the Municipal Health Officer.

Although the May 1999 RO decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. §§  
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in January 2003, the new 
regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to  substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board finds that the evidence submitted by the appellant 
after the final May 1999 RO decision is not new and material 
according to the applicable regulatory standards.  

As noted, the December 1977 certification is a duplicate copy 
previously submitted to the RO.  The affidavits from the 
veteran's service comrades attest to their service with the 
veteran, which already was established at the time of the 
last RO decision.  One of the service comrades stated that 
the veteran contracted malaria in service, but this was not 
listed as a cause of death on the death certificate.  The 
affidavit from the Municipal Health Officer indicates that he 
observed the veteran lying immobile and unresponsive at his 
residence in January 1981 and that the veteran had been in 
the terminal stages of a malignant disease.  The veteran's 
death already was established at the last RO decision.  
Moreover, the health officer did not attest to what the 
malignant disease was that caused death, or whether this 
disease was related to service.  There is a discrepancy 
between when he saw the veteran die and what the death 
certificate shows, but this raises no possibility of 
substantiating the appellant's claim.  The December 1980 
private clinical records show treatment for diseases other 
than those that caused death.  Last, the affidavit from the 
appellant indicates that the veteran suffered from weak lungs 
and pneumonia, which were aggravated when he was a POW.  The 
appellant already has asserted numerous times that the 
veteran died of diseases that are related to service.  While 
she is competent to testify to that which she can observe or 
know, she is not qualified to offer medical opinions 
regarding whether the veteran's cause of death is related to 
his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159 (a)(2).    

The unestablished fact necessary to substantiate the 
appellant's claim is that the veteran's cause of death is 
related to service.  Most of the evidence submitted by the 
appellant since the last rating decision is cumulative and 
redundant.  Moreover, none of the records contain any medical 
evidence relating the veteran's cause of death to service.  
Thus, none of the evidence submitted by the appellant raises 
a reasonable possibility of substantiating her claim.

In sum, the Board finds that the evidence submitted is not 
new and material and the appellant's service connection claim 
for cause of death remains closed. 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §  3.156.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine, but it does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for cause of death, and the claim 
remains closed.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


